                                          Case 3:19-cv-02561-WHO Document 98 Filed 05/14/20 Page 1 of 4



                                       BONNETT, FAIRBOURN, FRIEDMAN
                                   1   & BALINT, P.C.
                                       PATRICIA N. SYVERSON (CA SBN 203111)
                                   2   600 W. Broadway, Suite 900
                                       San Diego, California 92101
                                   3   psyverson@bffb.com
                                       Telephone: (619) 798-4593
                                   4
                                       BONNETT, FAIRBOURN, FRIEDMAN
                                   5   & BALINT, P.C.
                                       ELAINE A. RYAN (Pro Hac Vice)
                                   6   CARRIE A. LALIBERTE (Pro Hac Vice)
                                       2325 E. Camelback Rd. Suite 300
                                   7   Phoenix, AZ 85016
                                       eryan@bffb.com
                                   8   claliberte@bffb.com
                                       Telephone: (602) 274-1100
                                   9

                                  10   Attorneys for Plaintiffs

                                  11   Additional Attorneys on Signature Page

                                  12
Northern District of California
 United States District Court




                                  13                                    UNITED STATES DISTRICT COURT

                                  14                                  NORTHERN DISTRICT OF CALIFORNIA

                                  15

                                  16   WARREN GARDNER, et al., on Behalf of            Case No. 3:19-cv-02561-WHO
                                       Themselves and All Others Similarly Situated,
                                  17                                                   NOTICE OF CHANGE OF ATTORNEY
                                                                                       INFORMATION
                                  18                              Plaintiffs,
                                                                                       Hon. William H. Orrick
                                  19
                                                 v.
                                  20   STARKIST CO., a Delaware Corporation, and
                                       DONGWON INDUSTRIES CO. LTD., a
                                  21   South Korea corporation,
                                  22

                                  23                              Defendants.

                                  24

                                  25

                                  26

                                  27

                                  28
                                                            NOTICE OF CHANGE OF ATTORNEY INFORMATION
                                          Case 3:19-cv-02561-WHO Document 98 Filed 05/14/20 Page 2 of 4




                                   1          TO THE CLERK OF THIS COURT AND TO ALL PARTIES AND THEIR ATTORNEYS

                                   2   OF RECORD:

                                   3          PLEASE TAKE NOTICE that Manfred P. Muecke (SBN 222893) is no longer associated

                                   4   with Bonnett Fairbourn Friedman & Balint, P.C., is no longer counsel of record in the above-entitled

                                   5   cause of action and should no longer receive service of documents by electronic means. The

                                   6   following email address should be removed from the Service List: mmuecke@bffb.com.

                                   7
                                       Dated: May 14, 2020                  BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
                                   8
                                                                             /s/Patricia N. Syverson
                                   9                                        Patricia N. Syverson (203111)
                                                                            600 W. Broadway, Suite 900
                                  10                                        San Diego, California 92101
                                                                            psyverson@bffb.com
                                  11                                        Telephone: (619) 798-4593
                                  12                                        BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
Northern District of California




                                                                            Elaine A. Ryan (Pro Hac Vice)
 United States District Court




                                  13                                        Carrie A. Laliberte (Pro Hac Vice)
                                                                            2325 E. Camelback Rd., Suite 300
                                  14                                        Phoenix, AZ 85016
                                                                            eryan@bffb.com
                                  15                                        claliberte@bffb.com
                                                                            Telephone: (602) 274-1100
                                  16
                                                                            GOLDMAN SCARLATO & PENNY P.C.
                                  17                                        Brian D. Penny (Pro Hac Vice)
                                                                            penny@lawgsp.com
                                  18                                        8 Tower Bridge, Suite 1025
                                                                            161 Washington Street
                                  19                                        Conshohocken, Pennsylvania 19428
                                                                            Telephone: (484) 342-0700
                                  20
                                                                            ZAREMBA BROWN PLLC
                                  21                                        Brian M. Brown (Pro Hac Vice)
                                                                            bbrown@zarembabrown.com
                                  22                                        40 Wall Street, 52nd Floor
                                                                            New York, NY 10005
                                  23                                        Telephone: (212) 380-6700
                                  24                                        ROBBINS GELLER RUDMAN & DOWD LLP
                                                                            Stuart A. Davidson (Pro Hac Vice)
                                  25                                        Christopher C. Gold (Pro Hac Vice)
                                                                            Bradley M. Beall (Pro Hac Vice)
                                  26                                        Dorothy P. Antullis (Pro Hac Vice)
                                                                            Ricardo J. Marenco (Pro Hac Vice)
                                  27                                        sdavidson@rgrdlaw.com
                                                                            cgold@rgrdlaw.com
                                  28
                                                            NOTICE OF CHANGE OF ATTORNEY INFORMATION
                                                                                 1
     Case 3:19-cv-02561-WHO Document 98 Filed 05/14/20 Page 3 of 4



                               bbeall@rgrdlaw.com
 1                             dantullis@rgrdlaw.com
                               rmarenco@rgrdlaw.com
 2                             120 East Palmetto Park Road, Suite 500
                               Boca Raton, FL 33432
 3                             Telephone: (561) 750-3000
 4                             Attorneys for Plaintiffs
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     2
                  NOTICE OF CHANGE OF ATTORNEY INFORMATION
        Case 3:19-cv-02561-WHO Document 98 Filed 05/14/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 14, 2020, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system which will send notification of such filing to the e-mail

 4   addresses denoted on the Electronic Mail notice list, and I hereby certify that I have mailed the

 5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

 6   indicated on the Manual Notice list.

 7          I certify under penalty of perjury under the laws of the United States of America that the

 8   foregoing is true and correct.

 9          Executed the 14th day of May 2020.

10

11                                                /s/ Patricia N. Syverson

12                                                Patricia N. Syverson

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
                          NOTICE OF CHANGE OF ATTORNEY INFORMATION
